DETAILED ACTION

Status of Claims
	Claims 1-3, 6-7, and 10 are currently pending. Claims 4-5 and 8-9 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the second paragraph of page 5 the remarks/arguments filed 09/21/2022, with respect to the rejection of claim 1 and its dependent claims under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (US 2004/0073359 A1), in view of Ono (WO 2020/170747 A1) and Uchimura (US 2020/0377351 A1).
Ichijo discloses a method for providing assistance for aligning equipment on a lift truck with a load, said method comprising:
a. providing a display (In paragraph [0045], Ichijo teaches a display device 25 of forklift truck 1, including a screen 25a) to correlate distance measurements from a distance sensor unit to a load (In paragraph [0085], Ichijo discloses computing the three-dimensional relative positional coordinates (Xc, Yc, Zc) with respect to the mark M1 (denoting the position of the load) from the camera 19 in the real coordinate system” where the examiner understands the camera in this case to be an example of a “distance sensor” in that the distance from the camera to the load is determined based on the image captured from the camera), where distance measurement contains components of vertical distance and horizontal distance (In paragraph [0073], Ichijo discloses target lines 71 (which are vertical and horizontal alignment lines; the examiner understands the position of the target lines 71 are determined based on the image captured by the camera, where the examiner understands the camera in this case to be an example of a “distance sensor” in that the distance from the camera to the load is determined based on the image captured from the camera), said display providing a graphic overlay super-imposed on a main image to provide visual steering assistance (In figs. 13a and 13b and paragraphs [0072]-[0073], Ichijo discloses that in the image recognition process, the coordinates of a mark M1 (M2) and a shift target point 70 are calculated, and the shift target point 70 and target line 71 are displayed on screen 25a; see figs, 13a and 13b where the shift target point 70 and target line 71 are superimposed over the image from camera 19), said graphic overlay including an alignment lines having a vertical alignment and horizontal alignment which are determined by a distance sensing unit (In paragraph [0073], Ichijo discloses target lines 71 (which are vertical and horizontal alignment lines; the examiner understands the position of the target lines 71 are determined based on the image captured by the camera, where the examiner understands the camera in this case to be an example of a “distance sensor” in that the distance from the camera to the load is determined based on the image captured from the camera).
Ichijo does not explicitly disclose wherein the method is further comprising:
b. providing vehicle dynamic modeling for identifying the motion of the lift truck as the lift truck moves;
c. predicting a path of the lift truck as it is being steered relative to a target; and
d. providing a human-machine interface (HMI) which allows a user to set preferences for display and for distance sensor unit.
However, Ono teaches wherein the method is further comprising:
b. providing vehicle dynamic modeling for identifying the motion of the lift truck as the lift truck moves (In paragraph 2 of page 5 of the provided translation, Ono teaches estimating the movement distances of the vehicle (embodied as a lift truck) in order to calculate its relative position as it moves);
c. predicting a path of the lift truck as it is being steered relative to a target (In fig. 5 and paragraph 4 of page 4 of the provided translation, Ono teaches generating guide lines Lg1, Lg2, and Lg3 obtained from the steering angle of the forklift 20 and the expected movement distance; see also figs. 7 and 8 where these guide lines of the predicted path are displayed to the user); and
d. providing a human-machine interface (HMI) which allows a user to set preferences for display and for distance sensor unit (In paragraph 5 of page 4 of the provided translation, Ono teaches switching between displaying either relative or absolute position, which is implemented by, for example, any button such as a mouse button; the examiner understands this button to be an example of a human-machine interface (HMI), where the choice between displaying relative or absolute position is an example of preference; see also paragraphs 2 and 3 of page 4 of the provided translation, where Ono teaches that the moving distance used in calculating the relative and absolute positions is acquired via a moving distance sensor),
where distance measurement contains components of tilt alignment.
Ono is considered to be analogous to the claimed invention in that they both pertain to displaying guiding information to assist a forklift navigator in guiding navigation and alignment with a load. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement modeling and predicting the movement of the lift truck and user preferences as taught by Ono with the method of Ichijo. Modeling and predicting the movement of the lift truck is advantageous in that, for example, an extrapolated path of the lift truck can be displayed to the user, as suggested by Ono in figs. 7 and 8, where this information can be used by the user to facilitate a better understanding of the movement of the lift truck and support in navigation and alignment guidance. Implementing multiple viewing display options is advantageous in that the user can switch between the display options in order to use the one they find most effective, or use both to discern more information to supplement navigation and alignment guidance.
The combination of Ichijo and Ono does note explicitly disclose where distance measurement contains components of tilt alignment.
However, Uchimura teaches where distance measurement contains components of tilt alignment (In fig. 15b and in paragraphs [0147-0154], Uchimura teaches a facing determination to determine whether or not the forklift F1 faces the insertion surface 211 (the container 20) on the basis of the sensing information, for example, whether or not the insertion surface 211 is parallel to a reference surface B1 (whether or not the insertion surface 211 is inclined)).
Uchimura is considered to be analogous to the claimed invention in that they both pertain to determining a tilt alignment between sensors on a forklift and a load. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Uchimura with the method as disclosed by the combination of Ichijo and Ono, where measuring a tilt alignment between the forklift and a load may be advantageous, for example, in preventing collision between the forklift and load during alignment, docking, and lifting of the load, increasing safety and effectiveness of operation of the forklift.

Allowable Subject Matter
Claims 1-3 and 6-7 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1, Uchimura (US 2020/0377351 A1) discloses a dynamic range display system for a lift truck (In paragraph [0127] and fig. 13, Uchimura discloses a work management device 1; see also paragraph [0042], where Uchimura discloses that the work management device 1 is attached and fixed to a cargo handling machine (lift truck)), the system comprising:
a. A sensing unit (In paragraphs [0127-0128], Uchimura discloses that the work management device 1 includes a sensor unit 101), positioned on a vehicle in an orientation where the sensing unit is capable of determining the differences in distance to a load in both the horizontal and vertical axis (In paragraph [0042], where Uchimura discloses that the work management device 1 is attached and fixed to a cargo handling machine (lift truck); in paragraphs [0088-0097], Uchimura discloses that the work management device 1 can determine a misalignment of the forks (vehicle) and fork pockets (load) by “d1” in the “height direction” (vertical axis) and by “d2” in the “horizontal direction” (horizontal axis) based on the sensing information), where the sensing unit is a single range sensor capable of generating a 3D representation of an object of interest in the field ahead of the vehicle (In paragraphs [0127-0128], Uchimura discloses that the work management device 1 includes a sensor unit 101 that is a spatial recognition sensor that generates “three-dimensional coordinates for a space including surrounding objects”; see also paragraph [0196], where Uchimura discloses that the spatial recognition sensor may be, for example, a camera, radar, optical laser, LiDAR, and ultra sonic wave sensor);
b. A controller (In paragraphs [0127], Uchimura discloses that the work management device 1 includes a control unit 105) using the sensing unit input (In paragraphs [0134-0135], Uchimura discloses that the control unit 105 acquires the sensing information output by the sensor unit 101 and performs various determinations, such as the misalignment determinations) to determine a) the distance to the object of interest (In paragraph [0155], Uchimura discloses that the work management device 1 calculates a distance Li from the forklift F1 (vehicle) to the insertion surface 211 (object of interest) to perform facing determination; see also paragraph [0164], where Uchimura discloses that the control unit 105 predicts the insertion timing t using a distance dc between the distal end of the forks F101 and F102 (vehicle) and the opening of the fork pockets 201 and 202 or the insertion surface 211 (object of interest)) and b) the horizontal and c) vertical spatial alignment of the vehicle axis and an object of interest (in paragraphs [0088-0097], Uchimura discloses that the work management device 1 can determine a misalignment of the forks (vehicle) and fork pockets (object of interest) by “d1” in the “height direction” (vertical axis) and by “d2” in the “horizontal direction” (horizontal axis) based on the sensing information); and
c. A displayer (In paragraph [0126] and fig. 12, Uchimura discloses that the work management device 1 includes an interface (IF) 112 that is, for example, an output device such as a display) configured to use the controller output (In paragraph [0045], Uchimura discloses that the work management device 1 outputs a determination result, and for example, when the positional relationship is misaligned, the work management device 1 outputs a warning such as a warning image or guidance).
Svensson (US 2016/0090284A1) teaches a displayer configured to use the controller output wherein the image on the display varies based on a distance and alignment between the sensing unit and the object of interest that enhances the operator’s ability to interoperate the distance and alignment values (In paragraph [0052], Svensson discloses that “suggestions how to adjust the load carrier 2 of the fork-lift truck 1 can be presented to an operator of the fork-lift truck, for example on a display”; the examiner understands that in order to suggest how to adjust the load carrier, the image on the display must at lease use the controller output (the relative 3D position of the load), and vary based on the changing distance and alignment (where, for example, different suggestions must be displayed based on varied distances and alignments)).
Ichijo (US 2004/0073359 A1) teaches a displayer (In paragraph [0045], Ichijo teaches a display device 25 of forklift truck 1, including a screen 25a) configured to use the controller output (In paragraphs [0072]-[0073], Ichijo teaches an image control section 49 that outputs a video signal from the camera 19 and drawing data, such as the shift target point 70 and target line 71, to the display 25 and screen 25a; see also paragraph [0057], where Ichijo teaches that the image control section 49 is implemented via the controller 48) wherein the image on the display, representing the object of interest, varies based on a distance and alignment between the sensing unit and the object of interest and generates a dynamic center target (In figs. 13a and 13b and paragraphs [0072]-[0073], Ichijo discloses that in the image recognition process, the coordinates of a mark M1 (M2) and a shift target point 70 are calculated, and the shift target point 70 and target line 71 are displayed on screen 25a; in fig. 13a, shift target point 70 and target line 71 are not aligned, but they are then aligned in fig. 13b where the alignment has now been centered (has become varied from fig. 13a); see also paragraph [0079], where Ichijo teaches that “the size of the mark M1 (M2) to be displayed on the screen 25a changes in accordance with the distance between the mark M1 (M2) and the camera 19”) that enhances the operator’s ability to interoperate the distance and alignment values (In paragraph [0045], Ichijo teaches that “the driver can do a cargo carrying work while viewing the screen 25a” where the examiner understands the information as disclosed above can, for example, supplement the driver’s ability to align the forklift with a load).
Kita (WO 2020/189154 A1) teaches wherein the image is generated using an image matrix (In the last paragraph of page 3 of the provided translation, Kita teaches that the photographing unit 32 (of forklift 50) may take a wide-field image by combining a plurality of cameras directed in a plurality of directions; the examiner understands that image fusion or stitching of the images between different cameras must inherently involve an image matrix).
Kuehnle (US 2017/0277961 A1) teaches wherein the image is generated using an image matrix which is a homography matrix (In fig. 4 and paragraphs [0052]-[0060], Kuehnle teaches generating an image of a vehicle’s surroundings using a homography matrix and individual cameras 120, 122, 124, and 126); and
wherein the image matrix is generated using a calibration procedure (In paragraph [0052], Kuehnle teaches that the method 400 “performs a calibration process for determining a set of homography matrix parameters for each camera”).
The closest prior art Tzabari (US 2020/0068185 A1) teaches where, in the calibration procedure, F is a rank 2 homogeneous matrix further including epipolar lines (In paragraph [0110], Tzabari teaches a fundamental rank-2 matrix that matches each keypoint to its epipolar line).
However, the prior art of record, alone or in combination, does not explicitly disclose where, in the calibration procedure, F is a rank 2 homogeneous matrix with 7 degrees of freedom; further including a point correspondence such that if x and x' are corresponding image points, then x'TFx=O; further including epipolar lines where I'=Fx is an epipolar line corresponding to x and I=FT>x' is an epipolar line corresponding to x'; further including an epipoles where Fe=O and FT>e'=0; and wherein computation from general sensors with matrices P,P': f=[e'] x P'P., where P* is the pseudo-inverse of P, and e'=P'C, with PC=O.
Therefore, claim 1 and corresponding dependent claims 2-3 and 6-7 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tzabari (US 2020/0068185 A1) teaches reifying stereo images using a homography matrix.
Li (US 2012/0147139 A1) teaches aligning stereoscopic images using a homography matrix.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665